Citation Nr: 0944983	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-37 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Justin T. Arbes, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served in the Arkansas Air National Guard.  He 
was on active duty for training from March 22, 1982 to July 
7, 1982.  

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board of Veterans' Appeals (Board) issued a decision in 
August 2007 denying the claim for service connection for 
schizophrenia.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In October 2008, the Court 
ordered the Joint Motion for Remand (Joint Motion) of the 
parties be granted and ordered compliance with the 
instructions contained in the Joint Motion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion the parties agreed the development 
ordered in the "December 2004" remand had not been properly 
carried out.  The claims folder does not contain a Board 
remand dated in December 2004.  

The claims folder does contain a Board remand issued on July 
14, 2006 which contains the indented paragraph set out in the 
Joint Motion.  The claim must be remanded to ensure the 
actions ordered in the July 2006 Board remand are completed 
to the extent possible, in compliance with the Joint Motion.  

In addition, it is observed that in a November 2003 private 
medical record, the appellant's physician remarked that the 
appellant was seeking to have his Social Security benefits 
reinstated.  Social Security records could conceivably be 
relevant, so an attempt to obtain them should be made.  

Further, language in the Joint Motion suggested a medical 
opinion was necessary to address the inconsistency in the 
National Guard's Medical Evaluation Board report where a box 
checked on that report indicated an aggravation of the 
appellant's disability in service, but the narrative medical 
summary in the report indicates otherwise.  As such, a 
medical opinion will be sought to address whether the 
appellant's schizophrenia increased in severity in service 
and if so, whether such increase represented its natural 
progression.  

Lastly, the Joint Motion indicated proper notice under the 
Veterans Claims Assistance Act had not been accomplished.  
This likewise will have to be addressed again.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided 
notice of the information and evidence 
necessary to establish entitlement to the 
benefit he seeks under every theory of 
entitlement raised, including where the 
claimed disability was aggravated by 
service.  The notice also should include 
which portion of the information and 
evidence the appellant is to provide, and 
which portion VA will attempt to obtain 
on his behalf.  

2.  After securing the necessary release, 
VA should make another attempt to obtain 
records of medical and/or psychiatric 
treatment provided by the Arkansas Mental 
Health Services, Greater Little Rock 
Mental Health Center beginning on July 1, 
1981 (the documented date of his 
admission) through 1997.  The request 
should specifically include the 
information that records from the 1980s 
are very important to the appellant's 
claim.  If these older records are stored 
elsewhere, VA should follow up with a 
second request to the appropriate 
location.  If treatment records are 
unavailable, VA should seek alternative 
documentation, such as financial payment 
records, prescription records, and/or 
patient rosters dated from the 1980s to 
confirm the appellant's psychiatric 
treatment during the 1980s.  All requests 
for these records and the response(s) 
should be fully documented in the claims 
file.  

3.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  This should 
include any records obtained in 
conjunction with a claim for benefits 
filed prior to April 1984.  

4.  After the development requested above 
has been completed to the extent 
possible, the appellant's claims file 
should be provided to a psychiatric 
examiner who should review it and offer 
an opinion as to whether the appellant's 
psychiatric disorder increased in 
severity while he was on active duty for 
training.  If so, this person should 
indicate whether the increase in severity 
represented an increase in the underlying 
pathology of the disorder beyond its 
natural progression.  A rationale for any 
opinion provided should be included in 
the written report.  If it is necessary 
to examine the appellant in order to 
provide the requested opinions, that 
should be arranged.  

5.  If the benefit sought on appeal 
remains denied the appellant and his 
attorney should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


